EXHIBIT 10.1

 

ACQUISITION AGREEMENT

 

by and between

 

CLIC TECHNOLOGY, INC.

a Nevada corporation

 

and

 

OCEANOVASTO INVESTMENTS LTD

a Cyprus company

 

   

   

 

ACQUISITION AGREEMENT

 

This Acquisition Agreement (the “Agreement”) is dated as of this 17th day of
May, 2018 by and among CLIC Technology, Inc., a Nevada corporation (“FNTT”),
OCEANOVASTO INVESTMENTS LTD, a company organized under the laws of the Republic
of Cyprus (“OCEANO”) and all of the shareholders of OCEANO (the “SHAREHOLDERS”).
(FNTT, OCEANO and the SHAREHOLDERS may be referred to herein as a “party” and
collectively as the “parties.”)

 

The parties agree as follows:

 

1. Terms and Conditions of the Acquisition

 

1.1. Share Exchange Subject to the Terms and Conditions of this Agreement. At
the Closing, in return for the FNTT SHARES to be issued under Section 1.2, FNTT
shall acquire from OCEANO all of its issued and outstanding shares of capital
stock consisting of 1,000 shares of ordinary stock, par value €1.00 per share
(the “OCEANO SHARES”) from the SHAREHOLDERS. The OCEANO SHARES shall be free and
clear of all Encumbrances other than restrictions imposed by Federal and State
securities laws (The “Acquisition”). Upon the Closing, OCEANO shall become a
wholly-owned subsidiary of FNTT.

 

1.2. FNTT Shares to be Issued. In exchange for the OCEANO SHARES, FNTT within
five (5) business days following the Closing (the “Issue Date”), shall issue to
the SHAREHOLDERS listed on the attached Exhibit A, 76,875,000 shares of
restricted common stock of FNTT (the “FNTT SHARES”) which shares shall represent
the full value for all of the OCEANO SHARES received by FNTT. The FNTT SHARES
shall be fully-paid, non-assessable, lawfully issued and free of all liens or
encumbrances. As a result of this issuance of FNTT SHARES, the total quantity of
shares of FNTT that shall be issued and outstanding shall increase from one
hundred and eighty-three million, eight hundred and fifty thousand (183,850,000)
shares pre-Closing to 260,725,000 shares of common stock post Closing.

 

1.3. Shareholders. The SHAREHOLDERS are the sole shareholders and beneficial
owner of OCEANO. Except as expressly provided in this Agreement, there are no
other shareholders or holders of any other security of OCEANO or any other
Person that is entitled to any preemptive right, right of first refusal or
similar right as a result of the transfer of the OCEANO SHARES or otherwise.
There is no voting trust, agreement or arrangement among any of the holders of
any Equity Securities of OCEANO affecting the exercise of the voting rights of
any such Equity Securities.

 

  Page 1 of 19

   



 

1.4. Assets and Liabilities of OCEANO. The Assets of OCEANO are as set forth on
Schedule 1.4 and are owned by OCEANO free and clear of any adverse interest,
encumbrance or lien or any other thing that may prevent OCEANO from having good
title thereto and FNTT acquiring good title thereto at the Closing. Further,
OCEANO represents and warrants that such assets have not been diminished or
wasted in any way from date hereof through the closing date and that neither the
SHAREHOLDERS nor OCEANO has allowed such assets to be encumbered in any way.

 

1.5. Approval of Shareholders; No Material Changes. Pursuant to applicable
statutory provisions, this Acquisition requires the majority approval of all the
shares of capital stock authorized to vote on such matters as held by the
shareholders of each of FNTT and OCEANO. The conditions of the applicable
statutes of the State of Nevada and country of CYPRUS have been complied with as
follows:

 

(a) The boards of directors of each of FNTT and OCEANO has recommended to each
corporation’s respective shareholders that the Acquisition be approved by a vote
of its shareholders, which vote and approval by a majority vote of the
shareholders of each corporation has been attested thereto by an officer’s
certificate, and such Acquisition has been subsequently thereby approved by a
majority or unanimous vote of the board of directors of each corporation; and

 

(b) This Agreement does not conflict with, or make changes to, the Articles of
Incorporation, as amended, or the Bylaws of FNTT or OCEANO.

 

1.6. Record Date of Acquisition. The record date of the Acquisition shall be the
Closing Date (as hereinafter defined).

 

1.7. Name Change/Symbol Change. Following the Acquisition, the current board of
directors of FNTT agrees to change the name of FNTT and change its trading
symbol on the OTC Market to a name and symbol mutually agreed to by the parties.

 

1.8. Exemption from Registration. The parties hereto intend and agree that all
FNTT SHARES issued in connection with the Acquisition shall be restricted
pursuant to Rule 144 and exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”). Each share issued to
the SHAREHOLDERS under this Agreement shall bear the following or similar
restrictive legend:

 

THE SHARES OF COMMON STOCK REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS; NOR HAVE THEY
BEEN PASSED UPON BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE
REGULATORY AUTHORITY. THE SHARES CANNOT BE SOLD, TRANSFERRED, ASSIGNED, OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.

 

  Page 2 of 19

   



 

2. The Closing.

 

2.1. Place and Time. The closing of the Acquisition shall occur not later than
the close of business (U.S., Eastern Standard Time) on Friday May 18, 2018, or
at such date and time as the parties may agree in writing (the “Closing Date”).

 

2.2. Deliveries by OCEANO at Closing to FNTT. At the Closing, OCEANO shall
deliver the following:

 

(a) a board of directors’ resolution in form and substance as agreed to by the
parties authorizing and ratifying this agreement whereby OCEANO is acquired by
FNTT;

 

(b) the OCEANO SHARES, endorsed or with appropriate stock powers, or documents
satisfactory to FNTT attesting to the transfer of the OCEANO SHARES to FNTT;

 

(c) a list of all the assets and liabilities of OCEANO (the “OCEANO ASSETS AND
LIABILITIES”) in the form set forth in Exhibit B hereto; and

 

(d) all other documents, instruments and writings required by this Agreement to
be delivered by OCEANO at the Closing and any other documents or records
relating to OCEANO business reasonably requested by FNTT in connection with this
Agreement.

 

2.3. Deliveries by FNTT at Closing to OCEANO. At the Closing, FNTT shall deliver
the following:

 

(a) a board of directors’ resolution in form and substance as agreed to by the
parties authorizing and ratifying this agreement whereby OCEANO is acquired by
FNTT;

 

(b) all other documents, instruments and writings required by this Agreement to
be delivered by FNTT at the Closing.

 

2.4. Deliveries by FNTT following the Closing. FNTT shall deliver to OCEANO
within five (5) business days following the Closing Date, the FNTT Shares
pursuant to Section 1.1.

 

  Page 3 of 19

   



 

3. Conditions to FNTT’s Obligations.

 

The obligations of FNTT to effect the Closing shall be subject to the
satisfaction, at or prior to the Closing, of the following conditions, any one
or more of which may be waived by FNTT:

 

3.1. No Injunction. There shall not be in effect any injunction, order or decree
of a court of competent jurisdiction that prevents the consummation of the
transactions contemplated hereby, or that prohibits FNTT’s acquisition of the
OCEANO SHARES or the issuance of the FNTT SHARES or that will require any
divestiture as a result of FNTT’s acquiring the OCEANO SHARES or that will
require all or any part of the business of FNTT to be held separate; no
litigation or proceedings seeking the issuance of such an injunction, order or
decree or seeking to impose substantial penalties on FNTT or OCEANO if this
Agreement is consummated shall be pending.

 

3.2. FNTT shall have performed and complied in all material respects with the
agreements and obligations contained in this Agreement which are required to be
performed and/or complied with by it at, or prior to, the Closing.

 

3.3. Representations, Warranties and Agreements of FNTT.

 

The representations and warranties of FNTT set forth in this Agreement shall be
true and complete in all material respects as of the Closing Date, including,
but not limited to, the following:

 

(a) Organization. FNTT is a corporation duly organized, validly existing and in
good standing under the laws of Nevada and has all necessary corporate powers to
beneficially control and own its properties and to carry on its business as now
owned and operated by it, and is duly qualified and registered to do business in
the State of Nevada, holding all necessary business permits and certifications
required under law and regulation to conduct its business, and is in good
standing in each of the political geographic locales where its business requires
qualification.

 

(b) Certain Agreements. FNTT is not in default of any contract, agreement,
undertaking or arrangement to which it is bound wherein such default could be
reasonably expected to have a Material Adverse Effect (as defined in Section 6)
on the business, assets, properties, operations, results of operations,
condition (financial or otherwise) or prospects of FNTT.

 

(c) Absence of Certain Changes. In the past three (3) months prior to the
Closing Date, no change, event or development has occurred in the business,
financial condition, prospects or results of operations of FNTT, and there has
not existed any condition having or reasonably likely to have a Material Adverse
Effect.

 

(d) Full Disclosure. There is no fact known to FNTT (other than general economic
or industry conditions known to the public generally) that has not been fully
disclosed in writing to OCEANO that (i) reasonably could be expected to have a
Material Adverse Effect or (ii) reasonably could be expected to materially and
adversely affect the ability of FNTT to perform its obligations pursuant to this
Agreement.

 

  Page 4 of 19

   



 

(e) Capitalization. At the Closing Date, the authorized capital of FNTT shall
consist of three hundred and fifty million (350,000,000) shares of common stock,
$0.001 par value, and no other classes of stock. Prior to the Closing Date, the
total quantity of shares that are issued and outstanding is one hundred and
eighty-three million, eight hundred and fifty thousand (183,850,000) shares. All
of the shares outstanding are duly and validly issued, fully paid and
non-assessable. There are no outstanding subscriptions, options, rights,
warrants, debentures, convertible promissory notes, or other instruments or
convertible securities or other agreements or commitments obligating FNTT to
issue any additional shares of any class or any options or warrants at any time,
except as stated in this Agreement.

 

(f) Subsidiaries/Operating Divisions. As of the date of this Agreement, FNTT
does not have any subsidiaries or operating divisions.

 

(g) Directors and Executive Officers. The names and titles of the directors and
executive officers of FNTT are as follows:

 



 

Name

 

Position

 

Yosef Biton

 

President, Secretary, Treasurer, Director



 

(h) Criminal or Civil Acts For the period of five years prior to the execution
of this Agreement, no executive officer, director or principal stockholder of
OCEANO has been convicted of a felony crime, filed for personal bankruptcy, been
the subject of a Commission or NASD/FINRA judgment or decree, or is currently
the subject to any investigation in connection with a felony crime or Commission
or NASD/FINRA proceeding.

 

(i) Compliance with Laws. To the best of FNTT’s knowledge, FNTT has complied
with, and is not in violation of, applicable federal, state or local statutes,
laws and regulations, including federal and state securities laws, except where
such non-compliance would not have a material adverse impact upon its business
or properties.

 

(j) Litigation and Complaints. FNTT is not engaged in any litigation or
arbitration proceedings, and there are no such proceedings or suits pending or,
to the knowledge of FNTT, threatened against or by FNTT. To the best of FNTT's
knowledge, there are no matters or circumstances which are likely to give rise
to any such litigation or arbitration proceedings by or against FNTT, and FNTT
is not subject to any investigation, inquiry or enforcement proceedings or
processes by any governmental entity, and to the best of its knowledge, there
are no matters or circumstances which are likely to give rise to any such
investigation, inquiry, proceedings or process.

 

  Page 5 of 19

   



 

(k) Undisclosed Liabilities. Except as disclosed in writing by FNTT or as set
forth in the company’s filings with the Securities and Exchange Commission to
OCEANO prior to Closing, FNTT shall have no debts, liabilities, liens or
obligations of any nature (whether accrued, absolute, contingent, direct,
indirect, unliquidated or otherwise and whether due or to become due) arising
out of transactions entered into on or prior to the date of Closing, or any
transaction, series of transactions, action or inaction occurring on or prior to
the date of Closing, or any state of facts or condition existing on or prior to
the date of Closing (regardless of when such liability or obligation is
asserted).

 

(l) Tax Returns. Except as disclosed in writing by FNTT to OCEANO prior to
Closing, FNTT will have filed all federal, state and local tax returns required
by law and has paid all taxes, assessments and penalties due and payable through
the date of Closing.

 

(m) Acceptability of Books and Records. To the best of FNTT’s knowledge and
belief, FNTT represents to OCEANO that, up to the Closing date, its book and
records, including, but not limited to, its financial statements and ledger of
corporate actions by its board of directors: (i) accurately represent the
financial condition and business records of FNTT, and (ii) are in compliance
with U.S. Generally Accepted Accounting Policies and Practices (“USGAAP”).

 

3.4. Regulatory Approvals. All licenses, authorizations, consents, orders and
regulatory approvals of Governmental Bodies necessary for the consummation of
the Acquisition shall have been obtained and shall be in full force and effect.

 

3.5. Authority and Approval of FNTT Directors. The Board of Directors of FNTT
has authorized the execution of this Agreement and the consummation of the
transactions contemplated herein, and FNTT has full power and authority to
execute, deliver and perform this Agreement, and this Agreement is a legal,
valid and binding obligation of FNTT and is enforceable in accordance with its
terms and conditions. The transactions described herein shall be approved by the
FNTT Board of Directors, which approval shall be delivered at Closing.

 

3.6. Indemnification. FNTT agrees to indemnify, defend and hold OCEANO harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties and reasonable attorney fees asserted by third parties
against FNTT which arise out of, or result from (i) any breach by FNTT in
performing any of its covenants or agreements under this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by FNTT under this Agreement, (ii) a failure of any representation or warranty
herein or (iii) any untrue statement made by FNTT in this Agreement.

 

  Page 6 of 19

   



 

4. Conditions to OCEANO’s Obligations.

 

The obligations of OCEANO to effect the Closing shall be subject to the
satisfaction at or prior to the Closing of the following conditions, any one or
more of which may be waived by FNTT:

 

(a) No Injunction. There shall not be in effect any injunction, order or decree
of a court of competent jurisdiction that prevents the consummation of the
transactions contemplated hereby, or that prohibits FNTT’s acquisition of the
OCEANO SHARES or of OCEANO’s acquisition of the FNTT SHARES, or that will
require any divestiture as a result of FNTT’s acquisition of the OCEANO SHARES
or that will require all or any part of the business of FNTT or OCEANO to be
held separate; no litigation or proceedings seeking the issuance of such an
injunction, order or decree or seeking to impose substantial penalties on FNTT
or OCEANO if this Agreement is consummated shall be pending.

 

(b) OCEANO shall have performed and complied in all material respects with the
agreements and obligations contained in this Agreement which are required to be
performed and/or complied with by it at, or prior to, the Closing.

 

4.2.Representations, Warranties and Agreements of OCEANO and OCEANO.

 

The representations and warranties of OCEANO set forth in this Agreement shall
be true and complete in all material respects as of the Closing Date, including,
but not limited to, the following:

 

(a) Organization. OCEANO is a corporation duly organized, validly existing and
in good standing under the laws of the country of Cyprus and has all necessary
corporate powers to beneficially control and own its properties and to carry on
its business as now owned and operated by it, and is duly qualified and
registered to do business in Cyprus, holding all necessary business permits and
certifications required under law and regulation to conduct its business, and is
in good standing in each of the political geographic locales where its business
requires qualification.

 

(b) Certain Agreements. OCEANO is not in default of any contract, agreement,
undertaking or arrangement to which it is bound wherein such default could be
reasonably expected to have a Material Adverse Effect (as defined in Section 6)
on the business, assets, properties, operations, results of operations,
condition (financial or otherwise) or prospects of OCEANO.

 

(c) Absence of Certain Changes. Prior to the Closing Date, no change, event or
development has occurred in the business, financial condition, prospects or
results of operations of OCEANO, and there has not existed any condition having
or reasonably likely to have a Material Adverse Effect.

 

  Page 7 of 19

   



 

(d) Full Disclosure. There is no fact known to OCEANO (other than general
economic or industry conditions known to the public generally) that has not been
fully disclosed in writing to the FNTT that (i) reasonably could be expected to
have a Material Adverse Effect or (ii) reasonably could be expected to
materially and adversely affect the ability of OCEANO to perform its obligations
pursuant to this Agreement.

 

(e) Capitalization. The authorized capital of OCEANO consists of one thousand
(1,000) shares of ordinary stock, €1.00 par value, and no other classes of
stock. As of the Closing Date, the total quantity of shares that are issued and
outstanding is one thousand (1,000) shares. All of the shares outstanding are
duly and validly issued, fully paid and non-assessable. There are no outstanding
subscriptions, options, rights, warrants, debentures, convertible promissory
notes, or other instruments or convertible securities or other agreements or
commitments obligating OCEANO to issue any additional shares of any class, or
options or warrants at any time. Additionally:

 

4.2.e.1. Between the date of this Agreement and the Closing Date, SHAREHOLDERS
shall not assign, transfer, mortgage, pledge or otherwise dispose of any or all
of the Shares (or any interest therein) or grant any Person the option or right
to acquire such Shares (or any interest therein).

 

4.2.e.2. Between the date of this Agreement and the Closing Date, OCEANO shall
not issue or grant any shares of the OCEANO capital stock or grant any Person
the option or right to acquire the capital stock of OCEANO.

 

(f) Subsidiaries/Operating Divisions of OCEANO. As of the date of this
Agreement, OCEANO has no subsidiaries or operating divisions.

 

(g) Directors and Executive Officers. The names and titles of the directors and
executive officers of OCEANO are as follows:

 



 

Name

 

Position

 

Itzhak Cohen

 

President



 

(h) Criminal or Civil Acts For the period of five years prior to the execution
of this Agreement, no executive officer, director or principal stockholder of
OCEANO has been convicted of a felony crime, filed for personal bankruptcy, been
the subject of a Commission or NASD/FINRA judgment or decree, or is currently
the subject to any investigation in connection with a felony crime or Commission
or NASD/FINRA proceeding.

 

(i) Compliance with Laws. To the best of OCEANO’s knowledge, FNTT has complied
with, and is not in violation of, applicable federal, state or local statutes,
laws and regulations, including federal and state securities laws, except where
such non-compliance would not have a material adverse impact upon its business
or properties.

 

  Page 8 of 19

   



 

(j) Litigation and Complaints. OCEANO is not engaged in any litigation or
arbitration proceedings, and there are no such proceedings or suits pending or,
to the knowledge of OCEANO, threatened against or by OCEANO. To the best of
OCEANO's knowledge, there are no matters or circumstances which are likely to
give rise to any such litigation or arbitration proceedings by or against
OCEANO, and OCEANO is not subject to any investigation, inquiry or enforcement
proceedings or processes by any governmental entity, and to the best of its
knowledge, there are no matters or circumstances which are likely to give rise
to any such investigation, inquiry, proceedings or process.

 

(k) Undisclosed Liabilities. Except as disclosed in writing by OCEANO to FNTT
prior to Closing, OCEANO shall have no debts, liabilities, liens or obligations
of any nature (whether accrued, absolute, contingent, direct, indirect,
unliquidated or otherwise and whether due or to become due) arising out of
transactions entered into on or prior to the date of Closing, or any
transaction, series of transactions, action or inaction occurring on or prior to
the date of Closing, or any state of facts or condition existing on or prior to
the date of Closing (regardless of when such liability or obligation is
asserted).

 

(l) Tax Returns. Except as disclosed in writing by OCEANO to FNTT prior to
Closing, OCEANO will have filed all federal, state and local tax returns
required by law and has paid all taxes, assessments and penalties due and
payable through the date of Closing.

 

(m) Acceptability of Books and Records. To the best of OCEANO’s knowledge and
belief, OCEANO represents to FNTT that, up to the Closing date, its book and
records, including, but not limited to, its financial statements and ledger of
corporate actions by its board of directors: (i) accurately represent the
financial condition and business records of OCEANO, and (ii) are in compliance
with U.S. Generally Accepted Accounting Policies and Practices (“USGAAP”).

 

(n) Intellectual Property. Except for such claims, which individually or in the
aggregate, would not have a Material Adverse Effect, there are no pending or
threatened claims of which OCEANO has been given written notice by any person
against their use of any material trademarks, trade names, service marks,
service names, mark registrations, logos, assumed names and copyright
registrations, patents and all applications therefor which are owned by OCEANO
and used in its operations as currently conducted. To OCEANO’S knowledge, OCEANO
has such ownership of or such rights by license, lease or other agreement to the
Intellectual Property as are necessary to permit it to conduct its operations as
currently conducted, except where the failure to have such rights would not have
an Material Adverse Effect.

 

  Page 9 of 19

   



 

4.3. Regulatory Approvals. All licenses, authorizations, consents, orders and
regulatory approvals of Governmental Bodies necessary for the consummation of
the Acquisition shall have been obtained and shall be in full force and effect.

 

4.4. Authority and Approval of OCEANO Directors. The Boards of Directors of
OCEANO has authorized the execution of this Agreement and the consummation of
the transactions contemplated herein, and OCEANO has full power and authority to
execute, deliver and perform this Agreement, and this Agreement is a legal,
valid and binding obligation of OCEANO and is enforceable in accordance with its
terms and conditions. The transactions described herein shall be approved by the
OCEANO Board of Directors, which approval shall be delivered at Closing.

 

4.5. Indemnification. OCEANO agrees to indemnify, defend and hold FNTT harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties and reasonable attorney fees asserted by third parties
against FNTT which arise out of, or result from (i) any breach by OCEANO in
performing any of its covenants or agreements under this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by OCEANO under this Agreement, (ii) a failure of any representation or warranty
herein or (iii) any untrue statement made by OCEANO in this Agreement.

 

4.6. Restricted Securities. OCEANO acknowledges that all of the FNTT SHARES
issued by FNTT shall be restricted pursuant to Rule 144 of the SEC and exempt
from the registration requirements of the Securities Act.

 

(a) OCEANO has been advised that the FNTT SHARES have not been registered under
the Securities Act, or any state securities act in reliance on exemptions
therefrom.

 

(b) The FNTT SHARES are being acquired solely for OCEANO’s own account, for
investment and are not being acquired with a view to or for the resale,
distribution, subdivision or fractionalization thereof, OCEANO has no present
plans to enter into any such contract, undertaking, agreement or arrangement and
further understands that the FNTT SHARES may only be resold pursuant to a
registration statement under the Securities Act, or pursuant to some other
available exemption;

 

4.7. OCEANO acknowledges, in connection with the exchange of the FNTT SHARES,
that no representation has been made by representatives of FNTT regarding its
business, assets or prospects other than that set forth herein and that each is
relying upon the information set forth in the public filings made by FNTT and
such other representations and warranties as set forth in this Agreement.

 

  Page 10 of 19

   



 

4.8. OCEANO agrees that the certificate or certificates representing the FNTT
SHARES will be inscribed with substantially the following legend:

 



“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be sold, transferred assigned in the absence of an effective
registration statement for these securities under the Securities Act of 1933 or
an opinion of counsel that registration is not required under said Act.”



 

5. Conduct of Business Prior to the Closing.

 

5.1. Investigative Rights. Prior to Closing, each party shall provide to the
other party, and such other party’s counsel, accountants, auditors and other
authorized representatives, full access during normal business hours and upon
reasonable advance written notice to all of each party’s properties, books,
contracts, commitments and records, financial and otherwise, for the purpose of
examining the same. Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request. If during the investigative period one party learns that a
representation of the other party was not accurate, no claim may be asserted by
the party so learning that a representation of the other party was not accurate.
If the transaction contemplated hereby is not completed, all documents received
by one party belonging to another and/or their attorneys or other
representatives, shall be returned to the respective party and all information
so received shall be treated as confidential.

 

5.2. Operation in Ordinary Course. Between the date of this Agreement and the
Closing Date, FNTT and OCEANO shall each conduct its businesses in all material
respects in the ordinary course.

 

5.3. Business Organization. Between the date of this Agreement and the Closing
Date, FNTT and OCEANO shall each (a) preserve substantially intact their
business organization; and (b) preserve in all material respects their present
business relationships and good will.

 

5.4. Corporate Organization. Between the date of this Agreement and the Closing
Date, except by mutual written agreement, FNTT and OCEANO shall not cause or
permit any amendment of its respective certificate of incorporation or bylaws
(or other governing instrument) and shall not:

  

  Page 11 of 19

   



 

(a) issue, sell or otherwise dispose of any of its Equity Securities, or create,
sell or otherwise dispose of any options, rights, conversion rights or other
agreements or commitments of any kind relating to the issuance, sale or
disposition of any of its Equity Securities;

 

(b) create or suffer to be created any Encumbrance thereon, or create, sell or
otherwise dispose of any options, rights, conversion rights or other agreements
or commitments of any kind relating to the sale or disposition of any Equity
Securities;

 

(c) reclassify, split up or otherwise change any of its Equity Securities;

 

(d) be party to any merger, consolidation or other business combination;

 

(e) sell, lease, license or otherwise dispose of any of its properties or assets
(including, but not limited to rights with respect to patents and registered
trademarks and copyrights or other proprietary rights), in an amount which is
material to its business or financial condition, except in the ordinary course
of business.

 

5.5. Confidential Information. Each party will treat all non-public,
confidential and trade secret information received from the other party as
confidential, and such party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement. Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.

 

5.6. Notice of Non-Compliance. Each party shall give prompt notice to the other
party of any representation or warranty made by it in this Agreement becoming
untrue or inaccurate in any respect or the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.

 

6. Definitions.

 

6.1. As used in this Agreement, the following terms have the meanings specified
or referred to as follows:

 

6.2. “Business Day.” Any day that is not a Saturday or Sunday or a day on which
banks located in the City of New York are authorized or required to be closed.

 

6.3. “Code.” The Internal Revenue Code of 1986, as amended.

 

6.4. “Encumbrances.” Any security interest, mortgage, lien, charge, adverse
claim or restriction of any kind, including, but not limited to, any restriction
on the use, voting, transfer, receipt of income or other exercise of any
attributes of ownership, other than a restriction on transfer arising under
United States or state securities laws.

 

  Page 12 of 19

   



 

6.5. “Equity Securities.” In accordance with Rule 3a11-1 under the Securities
Exchange Act of 1934 of the United States.

 

6.6. “Governmental Body.” Any domestic or foreign national, state or municipal
or other local government or multi-national body, or any subdivision, agency,
commission or authority thereof.

 

6.7. “Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.

 

6.8. “Material Adverse Effect.” Any change in or effect on the business of a
company that, individually or in the aggregate (taking into account all other
such changes or effects), is, or is reasonably likely to be, materially adverse
to the business, assets, liabilities, financial condition or results of
operations of said company, taken as a whole, except to the extent any such
change or effect results from or is attributable to changes in general economic
conditions or changes affecting the industry generally in which said company
operates (provided that such changes do not affect the Company in a materially
disproportionate manner).

 

6.9. “Person.” Any individual, corporation, partnership, joint venture, trust,
association, unincorporated organization, other entity, or Governmental Body.

 

6.10. “Subsidiary.” With respect to any Person, any corporation of which
securities having the power to elect a majority of that corporation's Board of
Directors (other than securities having that power only upon the happening of a
contingency that has not occurred) as held by such Person or one or more of its
Subsidiaries.

 

7. Termination.

 

7.1. Termination. This Agreement may be terminated prior to Closing only as
follows:

 

(a) By written agreement of OCEANO and FNTT at any time.

 

(b) By FNTT, by notice to OCEANO at any time, if one or more of the conditions
specified in Section 3 is not satisfied at the time at which the Closing (as it
may be deferred pursuant to Section 2.1) would otherwise occur or if
satisfaction of such a condition is or becomes impossible.

 

(c) By OCEANO, by notice to FNTT at any time, if one or more of the conditions
specified in Section 4 is not satisfied at the time at which the Closing (as it
may be deferred pursuant to Section 2.1), would otherwise occur of if
satisfaction of such a condition is or becomes impossible.

 

  Page 13 of 19

   



 

7.2. Effect of Termination. If this Agreement is terminated pursuant to Section
7.1, this Agreement shall terminate without any liability or further obligation
of any party to another except that the terms of Section 5.5 shall survive
termination and the Parties shall each return any confidential information to
the other and otherwise abide the confidentiality provisions thereof.

 

8. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given, (a) if
delivered in person or by courier, (b) if sent by nationally recognized
overnight delivery service, (c) if mailed by certified or registered mail,
postage prepaid, return receipt requested, or (d) if transmitted by facsimile
with receipt confirmed, as follows:

 

a. If to FNTT:

 

CLIC Technology, Inc.

1815 NE 144 Street

North Miami, Florida 33181

ATTN: Yosef Biton, President

 

b. If to OCEANO

 

Oceanovasto Investments Ltd

Jun 16 Limassol Cyprus 3045

 

or to such other address as the Party to be notified shall have furnished to the
other Parties in writing. Any notice given in accordance with the foregoing
shall be deemed to have been given, (i) at the time of delivery, when delivered
in person or by courier, (ii) one business day after sending by nationally
recognized overnight delivery service, (iii) three business days following the
date on which it shall have been mailed by certified or registered mail, postage
prepaid, return receipt requested, or (iv) at the time of transmittal, when
transmitted by facsimile with receipt confirmed.

 

  Page 14 of 19

   



 

9. Miscellaneous.

 

9.1. Expenses. Each party shall bear its own expenses incident to the
preparation, negotiation, execution and delivery of this Agreement and the
performance of its obligations hereunder.

 

9.2. Captions. The captions in this Agreement are for convenience of reference
only and shall not be given any effect in the interpretation of this agreement.

 

9.3. Choice of Law and Venue. The parties hereto agree that any dispute or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement, shall be exclusively governed by
Florida law without respect to its conflict of law provisions. The parties
hereto further agree to submit to personal jurisdiction in the state or federal
courts in Miami-Dade County, Florida as such courts shall serve as the exclusive
venue for all dispute resolution.

 

9.4. Attorney’s Fees. In the event of any court proceeding to enforce the terms
hereof or of any dispute hereunder, the prevailing party in such proceeding
and/or dispute shall be entitled to recover its expenses associated therewith
including, without limitation, reasonable attorneys’ and paralegals’ fees and
costs through and including all trial and appellate levels and post-judgment
proceedings.

 

9.5. No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.

 

9.6. Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by both parties.

 

9.7. Severability. The provisions of this Agreement are severable and the
unenforceability of any provision shall not affect the enforceability of any
other provision hereof. In addition, in the event that any provision of this
Agreement (or any portion thereof) is determined by a court to be unenforceable
as drafted by virtue of the scope, duration, extent or character of any
obligation contained herein, the parties acknowledge that it is their intention
that such provision (or portion thereof) shall be construed in a manner designed
to effectuate the purposes of such provision to the maximum extent enforceable
under applicable law.

 

9.8. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.

 

  Page 15 of 19

   



 

9.9. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns; provided
that neither party may assign its rights hereunder without the consent of the
other.

 

9.10. Finders/Brokers. No agent, broker, finder or investment or commercial
banker, or other person or firms engaged by or acting on behalf of FNTT, OCEANO,
or any of their affiliates in connection with the negotiation, execution or
performance of this Agreement or the transactions contemplated by this
Agreement, is or will be entitled to any broker's or finder's or similar fees or
other commissions as a result of this Agreement or such transactions. Each Party
will indemnify and hold the other harmless against any liability or expense
arising out of, or in connection with, any such claim in accordance with the
indemnification provisions of Sections 3.6 and 4.5.

 

9.11. Survival of Terms and Conditions. All provisions, terms and conditions of
this Agreement which by their text specify that they survive, or which need to
do so to give full force and effect to their intent and effect, will survive the
Closing or any termination of this Agreement, or until such provision, term or
condition is fulfilled by the parties so obligated to do so to the satisfaction
of the other parties hereto (the “Survival”). Such provisions, terms, and
conditions includes, but are not limited to, the representations, warranties,
covenants and agreements of the parties in this Agreement or in any instrument,
certificate, opinion or other writing connected directly or indirectly to this
Agreement.

 

9.12. Further Assurances. The parties hereto shall cooperate with one another at
reasonable times and on reasonable conditions and shall promptly execute and
deliver such instruments and documents as may be reasonably necessary in order
to fully carry out the intent and purposes of this Agreement, the relationship
contemplated hereunder, and any and all provisions contained herein.

 

9.13. No Interpretation Against Drafter. There shall be no rule of
interpretation against the drafter in drafting this Agreement. The parties
hereto acknowledge they have had ample time to review this Agreement, make or
negotiate any changes they deem necessary, and have had the opportunity to
review this Agreement with their respective attorneys.

 

(This Space Intentionally Left Blank)

 

  Page 16 of 19

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed- and entered into as of the Closing Date.

 

 

“FNTT”

 

“OCEANO”

 

 

 

 

 

 

CLIC Technology, Inc.

 

Oceanovasto Investments Ltd

 

a Nevada corporation

 

A Cypriot company

 

 

 

 

 

 

By:

/s/ Yosef Biton

 

By:

/s/ James Lamdan

 

Name:

Yosef Biton

 

Name:

James Lamdan

 

Its:

President

 

Its:

Director

 

 

  Page 17 of 19

   



 

EXHIBIT A

 

SHAREHOLDERS

 

The following table lists the names and addresses of the shareholders of
OCEANOVASTO INVESTMENTS LTD and the quantity of shares that each is to received
in the Shares Exchange.

 

NAME

QUANTITY OF SHARES

Itzhak Cohen

Henry Morgentau 38 Jerusalem Israel 972222

36,437,500

Yosef Dan

Bnei Benjamin 26 Natanya Israel 972553

36,437,500

Shayne McCulloch, 28 Bailey Street,

Wakerley, Brisbane, QLD, Australia 4154

4,000,000

 

TOTAL

76,875,000

 

  Page 18 of 19

   



 

EXHIBIT B

 

ASSETS AND LIABILITIES

 

Oceanovasto Investments Ltd

 

 

 

 

 



  Page 19 of 19



 